
	
		I
		111th CONGRESS
		1st Session
		H. R. 1400
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to make cigarettes
		  and certain other tobacco products nonmailable, and for other
		  purposes.
	
	
		1.Nonmailability of certain
			 tobacco products
			(a)In
			 GeneralChapter 30 of title 39, United States Code, is amended by
			 inserting after section 3002a the following:
				
					3002b.Nonmailability
				of certain tobacco products
						(a)In
				GeneralExcept as provided in subsections (g) and (h),
				cigarettes, smokeless tobacco, and roll-your-own-tobacco—
							(1)are nonmailable
				matter;
							(2)shall not
				be—
								(A)deposited in the
				mails; or
								(B)carried or
				delivered through the mails; and
								(3)shall be disposed
				of as the Postal Service directs.
							(b)Civil
				penalty
							(1)In
				generalAny person who violates subsection (a)(2)(A) shall be
				liable to the United States for a civil penalty in an amount not to exceed
				$100,000 for each violation.
							(2)Hearings
								(A)In
				generalThe Postal Service may determine that a person has
				violated subsection (a)(2)(A) only after notice and an opportunity for a
				hearing. Proceedings under this paragraph shall be conducted in accordance with
				section 3001(m).
								(B)Penalty
				considerationsIn determining the amount of a civil penalty under
				this paragraph, the Postal Service shall consider—
									(i)the nature,
				circumstances, extent, and gravity of the violation;
									(ii)with respect to
				the violator, the degree of culpability, ability to pay, and any history of
				prior violations; and
									(iii)such other
				matters as justice may require.
									(3)Civil
				actionsThe Postal Service may bring a civil action in an
				appropriate district court of the United States, in accordance with section
				409(g)(2), to enjoin violations of subsection (a)(2)(A), to collect a civil
				penalty under this section, or to seek such other relief with respect to
				violations of subsection (a)(2)(A) as the court may deem appropriate.
							(4)Disposition of
				amountsAmounts received in payment of any civil penalties under
				this subsection shall be deposited as miscellaneous receipts in the Treasury of
				the United States.
							(c)OrdersUpon evidence satisfactory to the Postal
				Service that any person is engaged in the sending of mail matter which is
				nonmailable under this section, the Postal Service may issue an order
				which—
							(1)directs any
				postmaster, to whom any mailing originating with such person or his
				representative is tendered for transmission through the mails (other than a
				mailing that consists only of one or more sealed letters), to refuse to accept
				any such mailing, unless such person or his representative first establishes to
				the satisfaction of the postmaster that the mailing does not contain any matter
				which is nonmailable under this section; and
							(2)requires the person or his representative
				to cease and desist from mailing any mail matter which is nonmailable under
				this section.
							(d)Prima facie
				evidenceFor the purposes of this section, prima facie evidence
				that a person is engaged in the mailing of matter which is nonmailable under
				this section may include a statement on a publicly available website, or an
				advertisement, by any person that such person will mail matter which is
				nonmailable under this section in return for payment or other
				consideration.
						(e)Coordination of
				effortsIn the enforcement of
				this section, the Postal Service shall cooperate with, and coordinate its
				efforts with related activities of, any other Federal agency or any State or
				local government, whenever appropriate.
						(f)Actions by
				States relating to certain tobacco products
							(1)Authority of
				StatesWhenever the attorney general of a State has reason to
				believe that any person has engaged or is engaging in mailings to residents of
				that State in violation of subsection (a)(2)(A), the State may bring, in an
				appropriate district court of the United States, a civil action—
								(A)to enjoin such
				mailings;
								(B)to carry out
				paragraphs (1) and (4) of subsection (b) with respect to such mailings;
				or
								(C)to carry out
				subparagraphs (A) and (B).
								In the
				course of any such action, the State may seek damages equal to the amount of
				any unpaid taxes on tobacco products mailed in violation of subsection
				(a)(2)(A) to residents of the State and such other relief as the court may deem
				appropriate.(2)Rights of the
				Postal ServiceThe State shall serve prior written notice of any
				action under paragraph (1) upon the Postal Service and provide the Postal
				Service with a copy of its complaint, except in any case in which such prior
				notice is not feasible, in which case the State shall serve such notice
				immediately upon instituting such action. The Postal Service, in accordance
				with section 409(g)(2), shall have the right (A) to intervene in the action,
				(B) upon so intervening, to be heard on all matters arising therein, and (C) to
				file petitions for appeal.
							(3)Effect on State
				court proceedingsNothing contained in this section shall be
				considered to prohibit an authorized State official from proceeding in State
				court on the basis of an alleged violation of any general civil or criminal
				statute of such State.
							(4)LimitationWhenever the Postal Service institutes a
				civil action under subsection (a)(3) for a violation of subsection (a)(2)(A),
				no State may, during the pendency of such action, institute a separate civil
				action for any violation of subsection (a)(2)(A) against any defendant named in
				the Postal Service’s complaint.
							(g)Mailings between
				legal tobacco industry businesses and government agencies
							(1)In
				generalTobacco products otherwise made nonmailable by subsection
				(a) may, beginning on the effective date of regulations prescribed under
				paragraph (2), be mailed—
								(A)for business
				purposes between businesses that—
									(i)have all
				government licenses or permits that are required in order to do business; and
									(ii)are engaged in
				tobacco product manufacturing, distribution, wholesale, export, import,
				testing, investigation, or research; or
									(B)for regulatory
				purposes between any business described in subparagraph (A) and any government
				agency.
								(2)RegulationsThe
				Postal Service may prescribe regulations governing mailings under this
				subsection, including regulations to carry out the following:
								(A)The Postal Service shall verify that any
				person depositing any otherwise nonmailable tobacco product into the mails
				under this subsection is a business or government agency permitted to make such
				mailing under this subsection.
								(B)The Postal Service shall ensure that any
				recipient of any otherwise nonmailable tobacco product sent through the mails
				under this subsection is a business or government agency permitted to receive
				such mailing under this subsection.
								(C)The mailing shall be sent using a method
				that provides for the tracking and confirmation of delivery.
								(D)The identity of the business or government
				agency from which the mailing is sent, and the identity of the business or
				government agency to which the mailing is sent, shall be clearly set forth on
				the envelope or outside cover or wrapper in which such mailing is sent, and all
				of that information shall, for a period of at least 3 years from the date of
				the mailing, be kept in Postal Service records and made available to persons
				enforcing subsection (a)(2)(A).
								(E)The mailing shall be marked with a Postal
				Service label or marking that makes it clear that such mailing—
									(i)is a permissible
				mailing of otherwise nonmailable tobacco products; and
									(ii)may be delivered
				only to a business described in paragraph (1)(A) or a government employee or
				entity.
									(F)The mailing shall be delivered only to a
				verified employee or agent of the recipient business or government agency,
				who—
									(i)has been duly
				authorized to accept such mailing; and
									(ii)shall be required
				to sign for the mailing.
									(3)Rule of
				constructionNothing in this subsection shall be considered to
				subject a government agency or any government employee or agent to any penalty
				or other restriction in connection with any mailing made by such employee or
				agent, acting within the scope of his employment or agency.
							(h)Mailings between
				individuals
							(1)In
				generalTobacco products
				otherwise made nonmailable by subsection (a) may be mailed between individuals
				(other than in any of the circumstances to which subsection (g) applies), for
				non-moneymaking purposes, beginning on the effective date of regulations
				prescribed under paragraph (2).
							(2)RegulationsThe
				Postal Service may prescribe regulations establishing the standards and
				requirements which shall govern all mailings under this subsection, including
				regulations to carry out the following:
								(A)The Postal Service shall verify that the
				person depositing the otherwise nonmailable tobacco product into the mails is
				properly identified on the return address of the mailing.
								(B)The Postal Service shall require the person
				depositing the otherwise nonmailable tobacco product into the mails to affirm
				that the recipient is an individual who is of legal age to purchase tobacco
				products.
								(C)The Postal Service shall require the person
				depositing the otherwise nonmailable tobacco product into the mails to affirm
				that the product is not being sent for moneymaking purposes.
								(D)The mailing shall weigh not more than 10
				ounces.
								(E)The mailing shall be sent using a method
				that provides for the tracking and confirmation of delivery.
								(F)The Postal Service shall deliver the
				mailing only to the verified recipient (as described in subparagraph (B)) at
				the recipient’s address, including an Air/Army Postal Office (APO) or Fleet
				Postal Office (FPO) address.
								(i)DefinitionsFor
				purposes of this section—
							(1)the terms
				cigarette and roll-your-own-tobacco have the meanings
				given them by section 5702 of the Internal Revenue Code of 1986;
							(2)the term
				smokeless tobacco has the meaning given such term by section 2341
				of title 18; and
							(3)the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of
				the Northern Mariana
				Islands.
							.
			(b)Administrative
			 subpoenasSection 3016(a) of title 39, United States Code, is
			 amended in paragraphs (1)(A) and (2) by inserting 3002b or
			 before 3005(a).
			(c)Enforcement of
			 Postal Service ordersSection 3012 of title 39, United States
			 Code, is amended—
				(1)in subsection (b),
			 by striking or (d) each place it appears and inserting
			 (d), or (e);
				(2)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
				(3)by inserting after
			 subsection (d) the following:
					
						(e)Any person who fails to comply with an
				order issued under section 3002b(c)(2) shall be liable to the United States for
				a civil penalty—
							(1)not to exceed $10,000 for each mailing of
				fewer than 10 pieces;
							(2)not to exceed $50,000 for each mailing of
				10 to 50 pieces; and
							(3)not to exceed
				$100,000 for each mailing of more than 50
				pieces.
							; and
				
				(4)in
			 subsection (g) (as so redesignated by paragraph (2)), by inserting
			 3002b(c)(2) or before 3005 each place it appears.
				(d)Semiannual
			 reportsSection 3013 of title 39, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by inserting 3002b(b) or before 3005;
				(2)in paragraph (2),
			 by inserting 3002b(c) or before 3005(e);
			 and
				(3)in paragraph (3),
			 by striking section 3007 of this title and inserting
			 section 3002b(c) or section 3007, respectively,.
				(e)Clerical
			 amendmentThe table of sections for chapter 30 of title 39,
			 United States Code, is amended by inserting after the item relating to section
			 3002a the following:
				
					
						3002b. Nonmailability of certain tobacco
				products.
					
					.
			(f)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the 60th day after the date of the
			 enactment of this Act, and shall apply with respect to any mail matter mailed
			 on or after such 60th day.
				(2)Semiannual
			 reportsThe amendments made by subsection (d) shall apply
			 beginning with the report submitted for the reporting period in which occurs
			 the 60th day after the date of the enactment of this Act.
				2.Technical
			 correction
			(a)In
			 generalSections 3007(a)(1), 3012(b)(1), and 3018(f)(1) of title
			 39, United States Code, are amended by striking 409(d) and
			 inserting 409(g)(2).
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of the Postal Accountability and Enhancement Act
			 (Public Law 109–435).
			
